DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 11, 12, 15, 18-20, 23, 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson (3998002), Gilbert (1398852), Kim (KR20140105128A) and Nelson (9458872).  Nathanson discloses a building model connector set (Fig. 1) and a method of obtaining a plurality of connectors (A-E) and flat panel forms (16, 22, 24) to form structures (Figs. 2-5), wherein the connectors are configured as clips made from plastic or metal (column 1 lines 18-23) so as to further define a rigid central body with an aperture (13, 20) that receives a rod-shaped component (18) and thin arms (12) extending outwardly from the central body (Fig. 1).  The arms are formed by first and second arm portions (14) parallel to one another and each with a first end connected to the central body, a distal end spaced from the first end to define a length, an inner surface, an outer surface, first and second side surfaces, a depth or width and a thickness (Fig. 1).  The forms are removably connected to the connectors by inserting a portion of the forms in a gap (15) defined between the first and second arms of the connector in a direction parallel to the outward direction of the arms (Fig. 2).  The plurality of connectors is configured to include connectors (Fig. 1, column 1 line 62 – column 2 line 42) having two co-linear arms (B), two arms angled at 90 degrees (C), three arms (D), four arms uniformly spaced over 360 degrees (E) and a connector (A) with an extension portion (19) to rotatably support a form (22).  Nathanson discloses the basic inventive concept with the exception of the arms being flexible and having first and second convex gripping teeth formed on distal ends of the inner surfaces of the first and second arm portions, the forms being formed from corrugated cardboard and the central body of one of the connectors being solid.  Gilbert discloses a building model connector set for forming structures (Fig. 1) having a plurality of connectors formed from flexible metal to create flexible arms having first and second arm portions that can be moved apart from one another when a flat panel cardboard form is inserted therein and can also be configured with connectors having rigid and solid central body portions formed by welding (Figs. 6 & 9, page 1 lines 75 – 105 and page 2 lines 41-59).  It would have been obvious to one of ordinary skill in the art from the teaching of Gilbert to form the connectors from flexible material and to include solid central body connectors as taught by Gilbert since changes in configuration and materials have been held to be obvious.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Kim discloses a building model connector set having a plurality of flat panel forms formed from corrugated cardboard that can attach to connectors formed with outwardly extending arms each having first and second arm portions to form structures (Figs. 1-3, abstract).  Since both Nathanson, Gilbert and Kim disclose building model connector sets that use forms and connectors to create structures, it would have been obvious to one of ordinary skill in the art to make the forms of Nathanson from corrugated cardboard since using known materials suitable for the intended purpose has been held to be an obvious modification.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Nelson discloses connectors (300) useable with panels or tubes (2302, 2304) formed from paper products (column 14 lines 17-23) that can include first and second gripping teeth (606) on inner surfaces of first and second arm portions (314) at distal ends thereof such that both teeth are positioned at the same distance from a central portion of the connector and have a smooth convex profile when viewed from a direction normal to a first side surface for removably connecting to the forms without touching any other gripping teeth while connected to the forms (Fig. 6, column 8 lines 47-58).  It would have been obvious to one of ordinary skill in the art from the teaching of Nelson to modify the connectors of Nathanson, Gilbert and Kim to include first and second gripping teeth at distal ends of the first and second arm portions for the predictable result of making a more stable connection between elements by enhancing the friction (column 8 lines 47-58).    
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson, Gilbert, Kim and Nelson as applied above and further in view of Cochella (8968046).  Nathanson, Gilbert, Kim and Nelson disclose the basic inventive concept with the exception of having a connector with two parallel and adjacent arms.  Cochella discloses a building model connector set having connectors with arms configured for retaining flat forms to build structures that can include a connector shaped to have parallel arms adjacent to one another such that one of the arm portions is shared by each arm (Fig. 3C).  Since Nathanson and Cochella both disclose configurations for connectors used with flat forms, it would have been obvious to one of ordinary skill in the art to include a parallel arm shaped connector as taught by Cochella for the predictable result of providing increased versatility in the connecting of the forms to create more interesting and complex constructions.  Furthermore, changes in shape have been held to be an obvious matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson, Gilbert, Kim and Nelson as applied above for claim 12 and further in view of Gudger (2001/0003694).  Nathanson, Gilbert, Kim and Nelson disclose the basic inventive concept with the exception of including a hybrid connector.  Gudger discloses a hybrid connector with a first portion having arms and a second  portion that enables attachment to a toy building block (abstract, Fig. 1).  Although Gudger does not disclose a connector for a flat panel form, it does teach configuring a hybrid connector for enabling different types of construction elements to be connected and used together and as such it would have been obvious to one of ordinary skill in the art to modify the set of Nathanson, Gilbert, Kim and Nelson to include a hybrid connector for the predictable result of enabling enhanced versatility in the creation of structures.
Claim 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson, Gilbert, Kim and Nelson as applied for claims 1 and 27 above.  The references disclose the basic inventive concept, with the exception of the distance between the teeth being between 0.04 - 0.12 inches.  It would have been an obvious matter of design choice to space the teeth with the given dimensions since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device the claimed device is not patentably distinct there from.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson, Gilbert, Kim and Nelson as applied above for claim 1 and further in view of Selton (5803782).  Nathanson, Gilbert, Kim and Nelson disclose the basic inventive concept with the exception of the terminal end surfaces of the teeth being textured.  Selton discloses a connector that includes textured surfaces for enhancing engagement between components (column 4 lines 26-53).  It would have been obvious to one of ordinary skill in the art from the teaching of Selton to use textured surfaces to further enhance a connection if so desired.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-13, 15, 18-20 and 22-29 in view of Carmichael and Endres have been considered but are moot because the new ground of rejection does not rely on these references.  In regard to Applicant’s arguments in view of Cochella, Gudger and Selton, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711